DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over de Frutos (US 2003/0137265) in view of Inoue (US 2015/0123591).

Regarding claim 1,
De Frutos discloses (Figs. 1-3):

An anti-pinch method (Fig. 1-Fig. 3) for an apparatus for automatic movement of sliding windows (not shown, ¶0014) in a motor vehicle (not shown, ¶0015), comprising a d.c. electric motor 
receiving at least one electrical quantity (via Fig. 1, 21-24, current sensing switches, ¶0023) of said motor (20);
reversing the direction of rotation of the motor if the position of said window falls within an anti-pinch zone and the movement of the motor is at least partially blocked (¶0046),
receiving a plurality of electrical quantities of said motor (current, BEMF, ¶0044-¶0049, Fig. 8); and
selecting the electrical quantity (BEMF) in order to count said number of oscillation periods (Figs. 6 and 7, sampling, ¶0044-¶0049) of said electrical quantity (BEMF) in said plurality of electrical quantities received through a control signal (from input, ¶0044-¶10049), generated as a function of the operating steps of the motor (Fig. 8), comprising a state of arrest (Stop, ¶0028) in which the window is wound up by the motor and in which the window is wound down by the motor (¶0049), said electrical quantity being selected between an armature current (current, from switches 21-24, ¶0018) and a back electromotive force (BEMF, ¶0030-¶0036) of the motor (20), said back electromotive force of the motor being selected during a state of arrest of the motor (Fig. 8, 3rd sample, BEMF is measured right before the motor and window stop and when at stop, ¶0044-¶0049).

They do not disclose:
counting oscillation periods of said at least one electrical quantity;

calculating an angular position of the motor as a function of the number of periods of the electrical quantity;



However, Inoue teaches (fig. 1):
counting oscillation periods (measures BEMF over Hi-Z periods and counts them when the voltage oscillates and goes from positive to negative or negative to positive, ¶0070-¶0071) of said at least one electrical quantity (BEMF, shown in Fig. 3, ¶0071);
calculating an angular position (via Fig. 1, 230) of the motor as a function of the number of periods of the electrical quantity (¶0079);
calculating a position of the window as a function of said angular position of the motor (calculates position of moving object attached to motor, such as a print head, based on motor angle, ¶0114): and

Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the anti-pinch window motor control circuit from de Frutos that measures current in order to measure the current and subsequently the back EMF in order to sense position to prevent pinching as taught by de Frutos (¶0045-¶0049), and utilize the back EMF detector that counts the period time and the electrical angle of the BEMF in order to calculate a motor position which can be used to calculated the position of a moving object as taught by Inoue (¶0114) and utilize this calculated position in order to detect a window position from de frutos. This would add another level of position measurement and improve redundancy.

Regarding claim 2,
De Frutos discloses (Figs. 1-3):



Regarding claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply adjust the sampling time to sample half periods and increase the resolution as taught by De Frutos (¶0042-¶0043) as it has been ruled that a mere adjustment to the prior art, or an adjustment to the sampling timing, would be obvious as per in re Stevens, 212 F.2d 197,101 USPO 284 (COPA 1954).

Regarding claim 4,
De Frutos discloses (Figs. 1-3):
comprising converting said analog electrical quantities at input into digital electrical quantities (uses PLA to read in currents and show digitally on graph as shown in Figs. 5-8, ¶0018).

Regarding claim 5,
De Frutos discloses (Figs. 1-3):
An anti-pinch circuit device (Figs. 1-3) for controlling an apparatus for automatic movement of sliding windows (not shown, ¶0014) in a motor vehicle (not shown, ¶0015), comprising a d.c. electric motor (Fig. 3, 20) that moves a window so that it slides along guides (not shown, ¶0015), said device (Figs. 1-3) acting to drive said motor (20, ¶0017),
wherein said device implements the steps of the method (fig. 8, ¶0044-¶0049) according to claim 1.

Regarding claim 6,

De Frutos discloses (Figs. 1-3):
wherein said anti-pinch circuit device (Figs. 1-3) comprises an H-bridge (25) for driving said motor (20) and a module for measuring the current of the electric motor on a shunt path (41, ¶0018) connected to said H-bridge (25), as well as respective modules for measuring the back electromotive force of the motor during sliding upwards or towards the closing end-of-travel position and the back electromotive force of the motor during sliding downwards or towards the opening end-of-travel position of the window (also, 41, ¶0049).

Regarding claim 7,
De Frutos discloses (Figs. 1-3):
wherein said H-bridge comprises a first branch (Figs. 1-3, M1) and a second branch (M2), which are associated to respective terminals of the motor (M1 and M2), comprising respective low-side (23 and 24 for M2 and M1) switches and high-side switches (21 and 22 for M2, and M1), in particular MOSFETs (¶0018), in which the current paths through said low-side switches of the H-bridge are coupled together (connected to common ground shown in Fig. 3), and set between them is a single shunt such as shunt path (all connected to common ground) between the connection to ground and said current paths (connected to common ground, ¶0018).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Frutos (US 2003/0137265) and Inoue (US 2015/0123591) as applied to claim 1, and in further view of Tanaka et al. (US 2011/0262112).

Regarding claim 3,


They do not disclose:
further comprising the steps of:
determining a frequency of the ripple pulses; and
filtering with an adaptive filter with cutoff frequency, which is, in particular, a function of a frequency of the ripple pulses, the electrical quantities in order to suppress the low-frequency harmonic components.

However, Tanaka teaches (Fig. 4):
further comprising the steps of:
determining a frequency of the ripple pulses (Fig. 4, Sp, via 21 and 22); and
filtering with an adaptive filter (23) with cutoff frequency, which is, in particular, a function of a frequency of the ripple pulses (23), the electrical quantities in order to suppress the low-frequency harmonic components (lets high frequency components pass through, ¶0093).

Regarding claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the anti-pinch window motor control circuit from de Frutos that measures current in order to measure the current and subsequently the back EMF in order to sense position to prevent pinching as taught by de Frutos (¶0045-¶0049) and utilize a an electric current detection unit with filter as taught by Tanka that also filters out low frequency components to produce a better signal as taught by Tanaka (¶0088-¶0091). This would enable a clearer reading of the BEMF which would make the anti-pinch device more robust and safer. Response to Arguments have been fully considered but they are not persuasive.

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments pertaining to claims 1-2, and 4-7, applicant argues that the step of selecting the electrical quantity in order to count the number of oscillation periods of the electrical quantity in the plurality of electrical quantities received through the control signal generated as a function of operating steps of the motor comprises a state of arrest in which the window is wound up by the motor and in which the window is wound down by the motor is not taught by the Inoue or the De frutos reference, however, as examiner showed above in the rejection, de Frutos discloses these operation states in ¶0018, ¶0028,and ¶0049.

Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gregori (US 7,372,224) – window motor device


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846